The issue before us is as to the right of plaintiff association, a corporation organized under Act 57 of 1922, to compel defendant under a marketing agreement to deliver *Page 962 
to the association the cotton of certain tenants raised on shares on defendant's place, although these tenants are not parties to the marketing agreement and have claimed the possession and ownership of the cotton by intervention and third opposition in this case.
After a careful reconsideration of our original opinion, we are convinced that we have correctly held that the interveners, the share tenants of the defendant, do not bear to him the relation of employees to employer, but that of lessees to lessor, and are entitled to their proportionate share of the cotton raised by them as co-owners with the defendant.
Under the facts recited in our original opinion, the contract entered into between defendant and interveners is not one of hiring, and therefore the shares of the interveners in the cotton cannot be considered as in lieu of wages. In other words, the cotton of share tenants is not under the control of the lessor, but under that of the tenants themselves.
We adhere to our holding in the Clark Case that where the lessor leases land to a tenant under a share contract, the crop produced belongs to the lessor and the lessee respectively, in the proportions fixed by the contract between them. Louisiana Farm Bureau Cotton Growers' Co-operative Association v. Alex. Clark, 160 La. 294, 107 So. 115, No. 26967 of our docket.
Necessarily it follows that the defendant cannot be compelled to deliver to plaintiff association cotton of which he is not the sole owner, as it is not legally possible for him to do so without the consent of his co-owners.
It is therefore ordered that our original decree be reinstated and made the final judgment of the court.
ST. PAUL, J., dissents. *Page 963